Citation Nr: 0211337	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  00-14 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for varicose veins.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.

This matter came to the Board of Veterans' Appeals (Board) 
from a December 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The veteran submitted a notice of disagreement 
in December 1999, and a statement of the case was issued in 
January 2000.  A substantive appeal was accepted by the RO in 
July 2000. 

The Board points out that the veteran's representative has 
raised the issue of clear and unmistakable error in the RO's 
original May 1957 rating action.  See VA Form 646, dated 
April 4, 2002.  As the matter is not before the Board at this 
time, it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In an unappealed decision of May 1957, the RO denied the 
claim of entitlement to service connection for varicose 
veins, on the basis that the condition existed prior to the 
veteran's entry into service and that there was no evidence 
of aggravation. 

3.  Evidence received since the May 1957 RO decision is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

The RO's May 1957 denial of the claim of entitlement to 
service connection for varicose veins is final; evidence 
submitted since that denial is not new and material, and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the statement of the case, and the 
supplemental statements of the case, the veteran and his 
representative have been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial.  Hence, the Board finds that they have been given 
notice of the information and evidence needed to substantiate 
the claim, and, as evidenced by various letters soliciting 
information and/or evidence, have been afforded opportunities 
to submit such information and evidence.  The Board also 
finds that the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA, has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  In a February 2001 letter, 
the RO not only informed the veteran and his representative 
of the notice and duty to assist provisions of the VCAA, but 
what the evidence had to show to establish entitlement for 
service connection, what medical and other evidence the RO 
had obtained and which requests for records had yielded 
negative responses regarding, and what information or 
evidence the veteran could provide in support of the claim.  
Hence, the duty to notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The veteran has submitted medical evidence in 
support of his claim, and the RO has undertaken reasonable 
and appropriate efforts to assist the veteran in obtaining 
the evidence necessary to substantiate his claim, to include 
obtaining VA outpatient clinical records, requesting medical 
records from treating physicians or providers whom the 
veteran had identified and provided signed authorization.  
The Board notes that the veteran has not notified VA that he 
is in receipt of SSA benefits, therefore records pertaining 
to the award of such benefits have not been obtained and 
associated with the claims file.  However, unlike in 
Quartuccio, supra (in which the Court held that there was a 
duty for VA to obtain outstanding SSA records), here, the 
veteran has not indicated that such records exist.  
Significantly, neither the veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  In fact, when the veteran was queried, via VA's 
February 2001 letter, about whether there were any 
outstanding medical records for VA to obtain, he responded 
with information previously provided. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  The claim is 
ready to be considered on the merits.

II.  New and Material Evidence

The veteran served on active duty from November 1943 to April 
1946.  His service medical records reflect the diagnosis and 
treatment of varicose veins, as well as his placement on 
limited service.  The records also reflect the opinion that 
the condition existed prior to the veteran's entry into 
service.  In early December 1943, the veteran's varicose 
veins on the left were described as moderate.  At that time 
he reported that the veins on his left leg had been enlarged 
for the past year.  Lighter duty was recommended.  In January 
1944, February 1944, and August 1944, his varicose veins were 
described as moderate on the left and mild on the right.  On 
separation medical examination in April 1946, his varicose 
veins were described as mild in both legs.

The veteran initiated a claim alleging entitlement to service 
connection for varicose veins in 1957.  A March 1957 medical 
certificate indicates that there were large varicose veins 
below the left knee.  An April 1957 VA examination report 
shows that there were severe operable varicose veins of the 
left leg.  The RO denied the claim in May 1957 on the basis 
that varicose veins existed prior to service and were not 
aggravated by service.  In May 1957, the RO notified the 
veteran of the decision and informed him of his appellate 
rights.  However, an appeal was not initiated and the 
decision became final.  Unappealed decisions of the RO are 
final under 38 U.S.C.A. § 7105(c) (West 1991); however, the 
VA must reopen the claim and review the former disposition of 
the case where new and material evidence is submitted with 
regard to that previously disallowed claim.  38 U.S.C.A. 
§ 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence after the duty 
to assist has been fulfilled.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has stated that in determining whether new and 
material evidence has been submitted, it is necessary to 
consider all evidence added to the record since the last time 
the claim was denied on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Therefore, the question now before the 
Board is whether new and material evidence has been added to 
the record subsequent to the RO's denial of service 
connection for varicose veins in May 1957.  

In this case, additional evidence received since the 1957 
decision consists of a report from Alfred J. Poggi, D.O., a 
February 2000 letter from Vincent E. Vena, M.D., an April 
2000 letter from Richard D. Grebosky, D.P.M., VA treatment 
records dated from 1998 to 2000, and written statements from 
the veteran.

In October 1998, the RO received the veteran's application to 
reopen a claim for service connection for varicose veins.  He 
said that his left leg condition was aggravated during 
service.

In December 1998, VA received Dr. Poggi's report (apparently 
dated in December 1998), which shows that the veteran 
reported that he had problems with a varicose vein of the 
left leg since service.  At that time, the veteran reported 
that he injured his left knee during service.  After the 
injury, he was unable to do any type of severe marching and 
was given other duties that did not include marching.  It was 
noted that since that episode, his leg had not bothered him.  
On examination, the doctor noted varicose veins, more severe 
on the left, and diagnosed varicose veins.

The statement from this physician does not include an opinion 
on a core issue presented by this case, the aggravation of 
varicose veins during service.  The report only reflects Dr. 
Poggi's recitation of the history as provided by the veteran, 
and not a medical opinion regarding aggravation of varicose 
veins.  In fact, the veteran indicated that his leg had not 
bothered him since that episode goes against the argument for 
aggravation.  Therefore, by itself or in connection with 
evidence previously assembled, this report is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge, supra.

Recent VA treatment records reflect references to the 
diagnosis and treatment of varicose veins, in addition to 
arthritis.  Although these records are new, and provide 
current information concerning the veteran's varicose veins, 
they are devoid of medical findings or opinions demonstrating 
the aggravation of the condition during service.  Therefore, 
this evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Id.

In a February 2000 letter, Dr. Vena reported that he was 
treating the veteran for bilateral knee osteoarthritis.  This 
evidence is new, but is not relevant as Dr. Vena's letter 
does not address the claimed disability, varicose veins.  
Therefore, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Id.

In an April 2000 letter, Dr. Grebosky reported that he had 
been treating the veteran since March 1998.  He cited the 
veteran's varicose veins as a factor complicating the 
veteran's bilateral knee osteoarthritis.  He provided 
specific examination findings related to the varicose veins.  
The veteran related a history of vein problems in the lower 
leg that spread and worsened during service.  

As with Dr. Poggi's report, the statement from Dr. Grebosky 
does not include a medical opinion to a core issue in the 
case, the aggravation of varicose veins during service.  The 
letter only reflects the physician's recitation of the 
history as provided by the veteran.  The Board notes that a 
mere recitation of the veteran's self-reported lay history 
does not constitute competent medical evidence of diagnosis 
or causality.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999); LeShore v. Brown, 8 Vet. App. 406 (1995).  Therefore, 
by itself or in connection with evidence previously 
assembled, this letter is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge, supra.

In his recent written statements, the veteran reports that he 
entered service with varicose veins, and that the intensity 
of basic training aggravated the condition.  He points out 
that in light of the problems with varicose veins, he was 
assigned to the military police.  The veteran also provided 
detailed descriptions of his current symptoms.  The veteran's 
assertions are not new as they are essentially duplicative of 
his statements which were of record at the time of the prior 
final denial of the claim for service connection.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Furthermore, the 
veteran's statements do not constitute competent evidence 
demonstrating aggravation of varicose veins during service.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the evidence is not new and material evidence. 

As outlined above, it is the determination of the Board that 
the evidence presented by the appellant with regard to his 
claim of entitlement to service connection for varicose veins 
is not new and material, thus the claim is not reopened.


ORDER

New and material evidence has not been presented to warrant 
reopening the claim of entitlement to service connection for 
varicose veins, and the appeal is denied.  



		
C. L. WASSER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

